Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 27, 2021

                                     No. 04-20-00469-CV

                                IN THE MATTER OF D.J.S.

                 From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017JUV00148
                       Honorable Carlos Quezada Jr., Judge Presiding

                                           ORDER
      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. All other pending motions are DISMISSED AS MOOT.

       We order that no costs be assessed against appellant because he is indigent.

       It is so ORDERED on January 27, 2021.


                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.

                                                _________________________________
                                                Michael A. Cruz, Clerk of Court